Citation Nr: 0839866	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  04-13 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1973 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), and residuals of a 
neck injury.  The veteran's residuals of a neck injury are 
now claimed as a cervical spine disorder. 

In April 2006, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

Subsequent to the April 2006 Board remand, the RO issued a 
rating decision dated in March 2008 that granted the 
veteran's claim of entitlement to service connection for 
PTSD.  While the veteran's March 2004 Substantive Appeal 
conferred upon the Board jurisdiction to adjudicate his claim 
of entitlement to service connection for PTSD, the March 2008 
rating decision of the RO represents a full resolution of the 
issue on appeal.  Thus, Board adjudication of the veteran's 
claim of entitlement to service connection for PTSD is not 
required.


FINDING OF FACT

The veteran's current cervical spine disorder is related to 
an in-service neck injury.


CONCLUSION OF LAW

A cervical spine disorder was incurred in or aggravated by 
the veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including arthritis, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

The veteran contends that he has experienced neck pain since 
he hit his neck on a wooden beam in 1973.  

Report of Medical Examination dated in February 1973, 
conducted for the purpose of entry into service, is silent 
for any abnormalities as to the veteran's spine or other 
musculoskeletal system.  Report of Medical History dated at 
that time indicates that the veteran reported that he did not 
have a history of recurrent back pain, arthritis, rheumatism, 
or bursitis, and that he did not wear a brace or back 
support.  

The veteran's service treatment records dated in December 
1973 indicate that he complained of an injury of the cervical 
spine.  The veteran reported that he hit the back of his neck 
five weeks prior and that he experienced local pain in the C-
3 and C-4 area, without distal radiation.  Physical 
examination dated at that time revealed an old contusion 
without muscle spasm, and x-ray examination revealed a slight 
deviation of the spine to the left side with well-maintained 
vertebral bodies and intervertebral disc spaces and no 
evidence of a compression fracture.  Record of physical 
therapy treatment indicates that the veteran obtained 
complete relief of symptomology as to his neck pain. 

Report of Medical Examination dated in March 1976, conducted 
for the purpose of separation from service, is silent for any 
abnormalities as the veteran's spine or other musculoskeletal 
system.  The Board notes that the examiner did not state, by 
placing a mark to the left of each system evaluated to note a 
normal finding, or alternatively, placing a mark to the right 
of each system evaluated to note an abnormal finding, that 
each system was indeed examined.  However, it appears that 
the veteran asserted that there had been no significant 
change in his health since his last physical examination on 
or about April 1973.  Report of Medical History dated in 
March 1976 indicates that the veteran reported that he was in 
bad health.  The veteran reported that he did not have a 
history of recurrent back pain, and that he did not wear a 
brace or back support.  The veteran did not respond to the 
question as to a history of arthritis, rheumatism, or 
bursitis.  The veteran reported that he had a history of 
bone, joint, or other deformity.  It appears that the 
examiner did not provide further summary or elaboration of 
the veteran's complaints.

The earliest record of post-service treatment as to the 
veteran's neck or cervical spine is dated in June 1996.  It 
appears that the veteran sought private treatment for his 
neck pain subsequent to a motor vehicle accident, and in 
conjunction with his application for Worker's Compensation.  
At the time of the June 1996 treatment, the veteran reported 
his in-service neck injury.  X-ray examination revealed 
subluxation at the C 4-5 level.  The examiner stated that the 
subluxation did not appear to be an acute occurrence, but 
more likely old versus degenerative in nature.  The 
examiner's impression was that of a patient with signs and 
symptoms consistent with musculoskeletal neck injury and that 
there appeared to be an exacerbation of a C 4-5 injury, 
although it did not appear to be grossly unstable at the time 
of the treatment.  A review of the claims file indicates that 
the veteran continued to seek post-service private and VA 
treatment for his neck pain from at least as early as 1996 to 
the present time. 

On VA examination in September 2006, the veteran reported 
that he had experienced neck pain that radiated into his 
arms, bilaterally, since the time of the 1973 in-service 
incident.  The veteran reported that he was involved in a 
motor vehicle accident in 1996 and underwent a spinal 
laminectomy.  The veteran reported that he had experienced 
some improvement in the pain in his arms, but that in the 
three months prior to the VA examination, his pain had 
returned and worsened.  Physical examination revealed a slow 
and stiff gait, scar consistent with laminectomy, and severe 
tenderness with light palpitation over the spine and 
paraspinous muscles.  Range of motion testing revealed 
forward flexion to 30 degrees, with pain at 20 and 30 
degrees; lateral flexion to 10 degrees with pain; and 
bilateral lateral rotation to 40 degrees, with pain at 30 and 
40 degrees.  The examiner indicated that testing as to DeLuca 
pain requirements could not be performed due to the amount of 
pain the veteran was experiencing at the time of the 
examination.  Strength of upper extremities was 5/5, 
bilaterally, and some sensory inconsistencies were noted 
during testing for sharp and dull discrimination.  The 
examiner noted that the veteran's recent MRI testing revealed 
extensive degenerative changes, mild multi-level spinal canal 
stenosis, cord impingement, and neural foraminal stenosis.  
The examiner diagnosed the veteran with cervical spine 
degenerative disc disease with spinal canal stenosis, cord 
impingement, and neural foraminal stenosis.  

At the time of the September 2006 VA examination, the 
examiner opined that it was at least as likely as not that 
the veteran's cervical spine injury in service aggravated his 
current condition.  The examiner stated that she was unable 
to quantify the degree to which the veteran's in-service 
cervical spine injury aggravated his current condition.  The 
examiner did, however, state that the veteran's current 
condition would not have been as severe if he had not 
incurred a cervical spine injury during service.  The 
examiner further stated that the veteran obviously had 
additional trauma to the neck subsequent to his motor vehicle 
accident in 1996, however, his prior injury during service 
contributed to his current condition.  The examiner stated 
that she reviewed the veteran's claims file.  

The Board notes that the veteran is not entitled to service 
connection on a presumptive basis for a cervical spine 
disorder.  The veteran's current cervical spine disorder is 
characterized by cervical spine degenerative disc disease, 
and arthritis is included in the list of certain chronic 
diseases to be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
However, the evidence of record does not indicate that the 
veteran was diagnosed with arthritis within one year 
following active service.  

There is no evidence of any cervical spine or neck trouble 
prior to the veteran's entry into active service.  Because 
the veteran is competent to report the incurrence of an 
injury to his neck during service, his service treatment 
records reflect physical and x-ray examinations subsequent to 
complaint of neck pain and injury, and the September 2006 VA 
examination revealed a current diagnosis of cervical spine 
degenerative disc disease with spinal canal stenosis, cord 
impingement, and neural foraminal stenosis, to which the 
examiner opined that the veteran's in-service injury 
contributed, the Board finds, giving the veteran the benefit 
of the doubt, that service connection on a direct basis for a 
cervical spine disorder is warranted. 


The evidence tends to show that the veteran incurred a 
cervical spine disorder during his service, and the Board 
finds that service connection is warranted.  38 U.S.C.A.        
§ 5107(b); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disorder is granted, 
subject to the laws and regulations governing monetary 
awards.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


